— In an action to rescind a contract for the purchase of real property, and for other relief, defendants appeal from an order granting plaintiff’s motion for discovery and inspection and for an examination before trial, except subdivisions (a) and (b) of the second ordering paragraph thereof. Order, insofar *1118as appealed from, affirmed, with $10 costs and disbursements. No opinion. Wenzel, Schmidt, Beldock and Murphy, JJ., concur. Adel, Acting P. J., dissents and votes to reverse the order, insofar as appeal is taken, and to deny the motion, with the following memorandum: While the present tendency is to be liberal in applications for discovery and inspection and examinations before trial, I am of the opinion that under the pleadings in this case the order should not have been granted without a sound and specific allegation of fraud. It appears to me that the broad order entered amounts to an unwarranted “fishing expedition”. The plaintiff should have been required to serve its bill of particulars before obtaining the relief sought.